ON PETITION TO REHEAR
On June 25, 1970, this Court announced an opinion affirming a judgment of $71,-000 rendered against the defendant below, Lake-Spiro-Shurman, Inc., of Memphis, Tennessee, in the Chancery Court of Shelby County. The defendant-appellant, Lake-Spiro-Shurman, Inc., has filed a petition to rehear based upon an alleged error of this Court in reciting that the issues of fact were submitted to the jury without objection of either party and that the Chancellor, therefore, correctly refused to grant defendant’s special requests Nos. 1, 2, and 3.
Solicitor for defendant made a motion to withdraw the issues from the jury at the conclusion of all the evidence which motion was overruled by His Honor the Chancellor. Thereafter, the Court discussed with solicitors for both parties the phraseology of the issues to be submitted to the jury. The solicitors agreed to the issues as finally submitted by His Honor the Chancellor.
From page 296 of the transcript we quote as follows:
“MR. TURNER: Roughly what I said was this, that you would make this issue, did the complainant agree to unconditionally cancel or rescind the December 30, 1967, written agreement and to substitute in lieu thereof a contract of employment, an oral contract of employment at will on a yearly salary of $25,000.00 with a guaranteed bonus for the year 1968 of $2,500.00 and election to the office of vice president creative. There is no contention here, as far as I am concerned that we say that she did agree to cancel and this is what we and she agreed to put in the place of it.
THE COURT: That’s right.
MR. TURNER; She says I didn’t agree to cancel it unless I got something better. If she is right, they will answer it no. If we are right, they will answer it yes, I assume. That is the best I can think of.
*678THE COURT: All right, the way I have it, did the complainant agree to unconditionally cancel or rescind the December 30, 1967, written agreement and substitute therefor an oral contract of employment at will on a yearly salary of $25,000.00 with guaranteed bonus of $2,500.00 and election to office of vice president creative.
MR. TURNER: I think the only thing we might change there if the Court please, instead of saying a contract at will, we might say an oral contract without definite term.
MR. PREWITT: Or without regard to term.
MR. TURNER: Without regard to term,' that is all right. Then you don’t get into any argument about whether it is at will or for a year. I want the record to show I was suggesting these issues in spite of the fact I say there is not any issue to go to the jury.
THE COURT: All right, I understand that and we are not necessarily doing this by agreement with anybody. We are just protecting the record.”
It is true that Mr. Turner, solicitor for the defendant, did object to any issues being submitted to the jury. However, after that motion was overruled, he did concur in the phraseology of the issues as actually submitted by His Honor the Chancellor to the jury. He offered no issues to be submitted to the jury other than those submitted by His Honor the Chancellor.
We are of opinion that we reached the correct result in our former opinion in this case and the petition to rehear is respectfully denied at the cost of the petitioner.
MATHERNE and TODD, JJ., concur.